RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 1/18/2022 have been received. In the response filed on 1/18/2022, claims 1 and 13 were amended. 
Claims 1, 3, and 11-13 are pending. Claims 2 and 4-10 are canceled. Claims 1, 3, and 11-13 are rejected. 

Withdrawn Rejections
The objection to claim 13, made of record in the office action mailed on 10/15/2021, has been withdrawn due to applicant’s amendment filed on 1/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck et al., US 2008/0299209 A1; in view of one or more of Desai et .
Regarding claims 1 and 13: Beck discloses a compressed tablet (pressed to tablets, abstract) comprising a plurality of solid particles (beadlets, para 0057). 
25 - 70 wt.%, based on the total weight of the solid particles, of vitamin A 
Beck discloses the solid particles (beadlets) comprise a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019). 
Beck discloses the fat soluble ingredient present in the range of from 0.1 to 90 wt.%, from 0.1 to 80 wt.%, from 1 to 50 wt.%, and from 1 to 30 wt.% (para 0027). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
20 - 70 wt.%, based on the total weight of the solid particles, of gum acacia; and 5 - 55 wt.%, based on the total weight of the solid particles, of trehalose as a non-reducing sugar
Beck discloses the solid particles (beadlets) comprise a protective colloid (para 0028). Beck discloses the colloid may be selected from a group that includes sugar and gum acacia (para 0028). Beck discloses the sugar may be selected from a group that includes trehalose (para 0031). 
Selection of vitamin A, gum acacia, and trehalose: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, It would have been obvious to one of ordinary skill in the art at the time of invention to select vitamin A, gum acacia, and trehalose because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Beck discloses a compressed tablet comprising particles. Beck discloses the recited ingredients for use in the compressed tablets. As such, the selection of the vitamin A, gum acacia, and trehalose is obvious. 
Concentrations of gum acacia and trehalose: Beck discloses the colloid is present in ranges from 10 to 90 wt.%, from 20 to 75 wt.%, from 30 to 70 wt.%, and from 50 to 65 wt.% (para 0058). 

Microcrystalline cellulose, calcium phosphate, and magnesium stearate
Beck discloses the compositions are typically added as powders to the tableting mixture (para 0083). 
Beck does not disclose microcrystalline cellulose, calcium phosphate, and magnesium stearate. 
Desai is drawn to compositions that may contain Vitamin A (para 0115). Desai discloses the particles may be compressed into tablets (para 0216). Desai discloses the compositions may include other agents, excipients, or stabilizers to improve properties of the composition (para 0212). Desai discloses these agents include microcrystalline cellulose, calcium phosphate, and magnesium stearate (para 0212). 
Trawick is drawn to preparations for oral administration (para 0061) in the form of compressed tablets (para 0061). Trawick discloses the composition may include vitamin A (para 0061). Trawick discloses common excipients used in tablets include pharmaceutically compatible fillers/diluents such as microcrystalline cellulose, calcium 
Garcin is drawn to compressed tablets (para 0027) containing vitamin A (para 0019). Garcin discloses the formulations may further comprise ingredients that are normally used in pharmaceutical dosage forms such as microcrystalline cellulose, a calcium phosphates inorganic filler, and processing aids such as a magnesium stearate lubricant (para 0027).  
Davis is drawn to a compressed tablet comprising an active ingredient (para 0150). Davis discloses compressed tablets are made by compressing an active ingredient in a free-flowing form such as a powder or granular form, optionally with one or more diluents and excipients (para 0150). Davis discloses known diluents include microcrystalline cellulose and calcium phosphate (para 0150). Davis discloses known lubricating agents include magnesium stearate (para 0150).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a compressed tablet, as taught in Beck, that contains microcrystalline cellulose, calcium phosphate, and magnesium stearate, as taught in any one of Desai, Trawick, Garcin, and Davis, to obtain a compressed tablet containing microcrystalline cellulose, calcium phosphate, and magnesium stearate. It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include microcrystalline cellulose, calcium phosphate, and magnesium stearate because they are well known and conventional ingredients used in the production of compressed tablets. One of ordinary skill in the art at the time the invention was filed would have been motivated to include microcrystalline cellulose, calcium phosphate, and magnesium stearate to improve properties of the composition (Desai, para 0212). One of ordinary skill in the art at the time the invention was filed would have been motivated to include microcrystalline cellulose because it acts as a binding agent (Trawick, para 0061). One of ordinary skill in the art at the time the invention was filed would have been motivated to include microcrystalline cellulose and calcium phosphate because they act as a filler or diluent (Trawick, para 0061; Davis, para 0150). One of ordinary skill in the art at the time the invention was filed would have 
Product-by-process limitations (claims 1 and 13)
The phrase “the tablet is a compression product of compressing the components (a)-(d) at a pressure between 5-40 kN” (claim 1) and “wherein the tablet is a compression product of compressing the components (a)-(d) at a pressure between 10-40 kN” (claim 13) are process limitations in the product claims. As such, the limitation is analyzed as analogous to a product-by-process claim. 
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
In the present case, the process limitations imply a compressed tablet. Beck discloses a compressed tablet (pressed to tablets, abstract) containing a plurality of solid particles (beadlets, para 0057). As such, the prior art suggests a product appearing to be the same or similar to the claimed product. Therefore, the claim is unpatentable even though the prior product was made by a different process.
“consisting of” transitional phrases
Beck is encompassed within the scope of the claimed invention because Beck does not require the presence of any ingredients in addition to the claimed ingredients. Beck discloses the solid particles (beadlets) contain a protective colloid and a fat soluble ingredient (para 0039). Beck discloses the fat soluble ingredient may be vitamin A (para 0019). Beck discloses the colloid may be selected from a group that includes gum acacia (para 0028) and trehalose (para 0031). Desai, Trawick, Garcin, and Davis suggest the conventional nature of using microcrystalline cellulose, calcium phosphate, and magnesium stearate in compressed tablets. 

Regarding claims 11 and 12: Beck discloses the solid particles (beadlets) have a mean particle size from 50 to 1000 µm, from 80 to 700 µm, from 100 to 500 µm, and from 200 to 400 µm (para 0057). 
Beck does not disclose the particle size in Dv90. However, it would have been obvious to one having ordinary skill in the art to select particles having size of Dv90  between 50-1000 μm (claim 11) and Dv90 between 100-800 μm (claim 12) because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV A. As discussed above, Beck discloses the solid particles (beadlets) have a mean particle size from 50 to 1000 µm. As such, particles with a Dv90 between 50-1000 μm (claim 11) and between 100-800 μm (claim 12) is prima facie obvious. 

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
Applicant argues the tablet following compression will usually contain less of the fat-soluble vitamin present in the compressed tablet than was present in the uncompressed formulation (remarks, p. 5). Examiner is not persuaded by this argument for two reasons. First, the argument fails to address the prior art of record. Second, the argument represents unsubstantiated opinion of applicant’s representative. 
Applicant argues gelatin, which is often used to formulate fat-soluble vitamins, is sourced from animals (remarks, p. 5). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims are drawn to a product (Compressed tablets) consisting of microcrystalline cellulose, calcium phosphate, magnesium stearate, and solid particles, wherein the solid particles consist of vitamin A, gum acacia, and trehalose (claim 1). The substances used or not used in other products do not distinguish the claimed product from the prior suggested in the prior art.

Applicant argues Beck discloses sugars in addition to trehalose (remarks, p. 6). Examiner is not persuaded by this argument. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. In the present case, Beck discloses trehalose. As such, Beck evidences the fact that one having ordinary skill in the art recognizes trehalose as a proper sugar ingredient. As such, selecting trehalose as a sugar is prima facie obvious. 
Applicant argues applying the secondary references Desai, Trawick, Garcin, and Davis for the teaching of compressed tablets that include vitamin A, microcrystalline cellulose, calcium phosphate, magnesium stearate (remarks, p. 8) represents impermissible cherry picking (remarks, p. 8). 
Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 IV. While Desai, Trawick, Garcin, and Davis do not disclose all the features of the present claimed invention, Desai, Trawick, Garcin, and Davis are used as teaching references, and therefore, it is not necessary for the secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). In the present case, Beck discloses the compositions are typically added as powders to the tableting mixture (para 0083). However, Beck does 

Unexpected Results 
Applicant argues maltodextrin is significantly inferior in performance in terms of stability of vitamin A overtime as compared to the same formulation which contains trehalose (remarks, p. 6). Examiner is not persuaded by this argument for the following reasons. 
First as discussed above, a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Beck discloses trehalose. As such, Beck evidences the fact that one having ordinary skill in the art recognizes trehalose as a proper sugar ingredient. As such, selecting trehalose as a sugar is prima facie obvious. 
Second, the argument is not commensurate in scope with the claims. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). The claims are drawn to a product (Compressed tablets) comprising a plurality of solid particles, wherein the solid particles comprise of least one fat soluble vitamin, at least one emulsifier, and trehalose (claim 1). The claims are not drawn to the stability of vitamin A over time or a method of improving the stability of vitamin A over time. 
Third, the applicant’s evidence fails to demonstrate criticality in the selection of trehalose. 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05 III. A. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). 

The examples only use vitamin A acetate (p. 14, Table 4). However, the claims recite vitamin A. 
The specification provides results from a tablet having only one amount of vitamin A acetate, i.e., 27.00%. However the claims do not recite an amount of vitamin A in the tablet. The claims recite a tablet consisting of microcrystalline cellulose, calcium phosphate, magnesium stearate, and solid particles, wherein the solid particles consist of vitamin A, gum acacia, and trehalose. So, the claim encompasses a tablet with more than 0% to less than 100% solid particles, wherein the particles contain vitamin A in a range of 25 to 70 %. As such, the tablet contains a range of vitamin A of greater than 0% (Tablet vitamin A = > 0% solid particles * 25% vitamin A in particles) to less than 100% (Tablet vitamin A = < 100% solid particles * 70% vitamin A in particles). 
The specification provides results from a tablet having only one amount of gum acacia, i.e., 21.83%. However the claims do not recite an amount of gum acacia in the tablet. The claims recite a tablet consisting of microcrystalline cellulose, calcium phosphate, magnesium stearate, and solid particles, wherein the solid particles consist of vitamin A, gum acacia, and trehalose. So, the claim encompasses a tablet with more than 0% to less than 100% solid particles, wherein the particles contain gum acacia in a range of 20 to 70 %. As such, the tablet contains a range of gum acacia of greater than 0% (Tablet gum acacia = > 0% solid particles * 20% gum acacia in particles) to less than 100% (Tablet gum acacia = < 100% solid particles * 70% gum acacia in particles). 
The specification provides results from a tablet having only one amount of trehalose, i.e., 43.67%. However the claims do not recite an amount of trehalose in the tablet. The claims recite a tablet consisting of microcrystalline cellulose, calcium phosphate, magnesium stearate, and solid particles, wherein the solid particles consist of vitamin A, gum acacia, 
The claims exclude ingredients present in the exemplary embodiment. The exemplary tablet includes BHT, tocopherol, corn starch, and water. However, the “consisting of” language exclude BHT, tocopherol, corn starch, and water (see remarks, p. 7, discussing the exclusion of un-recited ingredients). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619